Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 24, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144794 & (19)(22)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 144794
                                                                     COA: 307075
                                                                     Wayne CC: 10-004084-FH
  ROBERT LAWRENCE KIRBY,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February13, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to remand is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 24, 2012                       _________________________________________
         h0716                                                                  Clerk